Title: To George Washington from David Forman, 1 August 1781
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 1t Augt 1781
                        
                        Since I had The Honr of Writing your Excly on the 23d Ult. I have not been able to Collect any thing from New
                            York More then Reports.
                        Vizt That Adml Grover is gone for Cornwallace and That soome Troops
                            are to be sent from New York to Quebeeck.
                        Enclosed Your Excly has a Diary kept on The Highlands of Niversink from the 28th of July to the 31t Inclusive
                            by that your Excly will Observe the Sailing of a Fleet from New York with some Troops supposed Invalids—There distination
                            is unknown—I find Intilegence more difficult to be Obtained then Usual Occasioned by the refugees being fearfull of going
                            to New York for fear of being detained There.
                        Nothing has yet Transpired amongst us from the dispatch sloop that Arrived from England at New York The
                                20th Ult. She Arrived on Friday and the Next day Grover Sailed but Wheather in Consequence of Any
                            Accts She Brought, or That he was to have saild had as The Sloop Arrived is uncertain, but I belive The Latter.
                        Agreeable to Your Exclys Directions I have Imployed Some Horsemen—at prest They are Ordered Thus: One at
                            Second River, One at New Brunswick & One at This Place—in That Line I shall I presume be Inabled to forward
                            Intilegence from This Place to Dobbs Ferry in 15 Hours from The Time They Leave me—As sone as I Can procure them I will
                            double Every Post in order to prevent any delay in Forwarding the second Accts Otherwise a delay will very probably be
                            Occasioned by the Absince of some or all of the Horsemen in forwarding the first Accts. I have the Honr to be Your Exclys
                            Obdt Humble Servt
                        
                            David Forman
                        
                    